Case: 09-40958     Document: 00511149388          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-40958
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LUIS CRUZ-VELEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-221-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        Jose Luis Cruz-Velez appeals his jury conviction for possession with intent
to distribute 154.24 kilograms of marijuana in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(B).     He argues that, in light of the Supreme Court decision in
Flores-Figueroa v. United States, 129 S. Ct. 1886 (2009), the evidence was
insufficient to support his conviction because the Government failed to prove
beyond a reasonable doubt that he knew the specific type and quantity of
controlled substance he possessed.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40958   Document: 00511149388 Page: 2       Date Filed: 06/22/2010
                                No. 09-40958

      This issue is foreclosed by circuit precedent.     See United States v.
Gamez-Gonzalez, 319 F.3d 695, 699-700 (5th Cir. 2003) (holding that knowledge
of drug type or quantity is not an element of an offense under § 841). Moreover,
this precedent has not been overruled by Flores-Figueroa. See United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), cert. denied, 130 S. Ct. 1920
(2010). Accordingly, the judgment of the district court is AFFIRMED.




                                       2